                     1   ALLAN E. ANDERSON (SBN 133672)
                         allan.anderson@arentfox.com
                     2   JAKE GILBERT (SBN 293419)
                         jake.gilbert@arentfox.com
                     3   ARENT FOX LLP
                         555 West Fifth Street, 48th Floor
                     4   Los Angeles, California 90013-1065
                         Telephone: 213.629.7400
                     5   Facsimile: 213.629.7401
                     6   Attorneys for Defendant
                         ZARA USA, INC., a New York corporation
                     7
                     8                           UNITED STATES DISTRICT COURT
                     9                          CENTRAL DISTRICT OF CALIFORNIA
                    10
                    11   KLAUBER BROTHERS, INC., a             Case No.: 2:18-cv-06705 FMO-SS
                         California Corporation;
                    12                                         PROTECTIVE ORDER
                                          Plaintiff,
                    13
                         v.                                    [Discovery Document: Referred to
                    14                                         Magistrate Judge Suzanne H. Segal]
                         ZARA USA, INC., a New York
                    15   Corporation; and DOES 1 through 10,
                    16                    Defendants.          Judge:      Hon. Fernando M. Olguin
                                                               Mag. Judge: Hon. Suzanne H. Segal
                    17
                                                               Courtroom: 6D
                    18                                                    350 W. 1st Street, 6th Fl.,
                                                                          Los Angeles, CA 90012
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS                      [PROPOSED] PROTECTIVE ORDER
                     1          On stipulation of the Parties, the Court enters a Protective Order in this matter
                     2   as follows:
                     3   A.     PURPOSES AND LIMITATIONS
                     4          Discovery in this action is likely to involve production of confidential,
                     5   proprietary, or private information for which special protection from public
                     6   disclosure and from use for any purpose other than prosecuting this litigation may be
                     7   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                     8   the following Stipulated Protective Order. The parties acknowledge that this Order
                     9   does not confer blanket protections on all disclosures or responses to discovery and
                    10   that the protection it affords from public disclosure and use extends only to the limited
                    11   information or items that are entitled to confidential treatment under the applicable
                    12   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                    13   that this Stipulated Protective Order does not entitle them to file confidential
                    14   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                    15   followed and the standards that will be applied when a party seeks permission from
                    16   the court to file material under seal.
                    17   B.     GOOD CAUSE STATEMENT
                    18          This action is likely to involve trade secrets, customer and pricing lists and
                    19   other valuable proprietary information for which special protection from public
                    20   disclosure and from use for any purpose other than prosecution of this action is
                    21   warranted. Such confidential and proprietary materials and information consist of,
                    22   among other things, sales summaries, pricing, internal business strategies, and other
                    23   confidential business or financial information, or information regarding confidential
                    24   business practices. The confidential information at issue is generally unavailable to
                    25   the public and may be privileged or otherwise protected from disclosure under state
                    26   or federal statutes, court rules, case decisions, or common law.
                    27          Accordingly, to expedite the flow of information, to facilitate the prompt
                    28   resolution of disputes over confidentiality of discovery materials, to adequately
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             -2-              [PROPOSED] PROTECTIVE ORDER
                     1   protect information the parties are entitled to keep confidential, to ensure that the
                     2   parties are permitted reasonable necessary uses of such material in preparation for
                     3   and in the conduct of trial, to address their handling at the end of the litigation, and
                     4   serve the ends of justice, a protective order for such information is justified in this
                     5   matter. It is the intent of the parties that information will not be designated as
                     6   confidential for tactical reasons and that nothing be so designated without a good faith
                     7   belief that it has been maintained in a confidential, non-public manner, and there is
                     8   good cause why it should not be part of the public record of this case.
                     9          2.     DEFINITIONS
                    10          2.1    Action: this pending federal law suit.
                    11          2.2    Challenging Party: a Party or Non-Party that challenges the designation
                    12   of information or items under this Order.
                    13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                    14   how it is generated, stored or maintained) or tangible things that qualify for protection
                    15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                    16   Cause Statement.
                    17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                    18   support staff).
                    19          2.5    Designating Party: a Party or Non-Party that designates information or
                    20   items that it produces in disclosures or in responses to discovery as
                    21   “CONFIDENTIAL.”
                    22          2.6    Disclosure or Discovery Material: all items or information, regardless of
                    23   the medium or manner in which it is generated, stored, or maintained (including,
                    24   among other things, testimony, transcripts, and tangible things), that are produced or
                    25   generated in disclosures or responses to discovery in this matter.
                    26          2.7    Expert: a person with specialized knowledge or experience in a matter
                    27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    28   an expert witness or as a consultant in this Action.
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             -3-              [PROPOSED] PROTECTIVE ORDER
                     1          2.8    “HIGHLY CONFIDENTIAL” or “ATTORNEY EYES ONLY”
                     2   Information or Items: information (regardless of how it is generated, stored or
                     3   maintained) or tangible things that qualify for protection under Federal Rule of Civil
                     4   Procedure 26(c), and as specified above in the Good Cause Statement for which
                     5   disclosures to another party is likely to result in harm to the Designating Party.
                     6          2.9    House Counsel: attorneys who are employees of a party to this Action.
                     7   House Counsel does not include Outside Counsel of Record or any other outside
                     8   counsel.
                     9          2.10 Non-Party: any natural person, partnership, corporation, association, or
                    10   other legal entity not named as a Party to this action.
                    11          2.11 Outside Counsel of Record: attorneys who are not employees of a party
                    12   to this Action but are retained to represent or advise a party to this Action and have
                    13   appeared in this Action on behalf of that party or are affiliated with a law firm that
                    14   has appeared on behalf of that party, including support staff.
                    15          2.12 Party: any party to this Action, including all of its officers, directors,
                    16   employees, consultants, retained experts, and Outside Counsel of Record (and their
                    17   support staffs).
                    18          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                    19   Discovery Material in this Action.
                    20          2.14 Professional Vendors: persons or entities that provide litigation support
                    21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                    23   and their employees and subcontractors.
                    24          2.15 Protected Material: any Disclosure or Discovery Material that is
                    25   designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY
                    26   EYES ONLY.”
                    27          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                    28   from a Producing Party.
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             -4-             [PROPOSED] PROTECTIVE ORDER
                     1          3.     SCOPE
                     2          The protections conferred by this Stipulation and Order cover not only
                     3   Protected Material (as defined above), but also (1) any information copied or
                     4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                     5   compilations of Protected Material; and (3) any testimony, conversations, or
                     6   presentations by Parties or their Counsel that might reveal Protected Material.
                     7          Any use of Protected Material at trial shall be governed by the orders of the
                     8   trial judge. This Order does not govern the use of Protected Material at trial.
                     9          4.     DURATION
                    10          Once a case proceeds to trial, all of the court-filed information to be introduced
                    11   that was previously designated as confidential or maintained pursuant to this
                    12   protective order becomes public and will be presumptively available to all members
                    13   of the public, including the press, unless compelling reasons supported by specific
                    14   factual findings to proceed otherwise are made to the trial judge in advance of the
                    15   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
                    16   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
                    17   discovery from “compelling reasons” standard when merits-related documents are
                    18   part of court record). Accordingly, the terms of this protective order do not extend
                    19   beyond the commencement of the trial.
                    20          5.     DESIGNATING PROTECTED MATERIAL
                    21          5.1    Exercise of Restraint and Care in Designating Material for Protection.
                    22   Each Party or Non-Party that designates information or items for protection under
                    23   this Order must take care to limit any such designation to specific material that
                    24   qualifies under the appropriate standards. The Designating Party must designate for
                    25   protection only those parts of material, documents, items, or oral or written
                    26   communications that qualify so that other portions of the material, documents, items,
                    27   or communications for which protection is not warranted are not swept unjustifiably
                    28   within the ambit of this Order.
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             -5-              [PROPOSED] PROTECTIVE ORDER
                     1          Mass, indiscriminate, or routinized designations are prohibited. Designations
                     2   that are shown to be clearly unjustified or that have been made for an improper
                     3   purpose (e.g., to unnecessarily encumber the case development process or to impose
                     4   unnecessary expenses and burdens on other parties) may expose the Designating
                     5   Party to sanctions.
                     6          If it comes to a Designating Party’s attention that information or items that it
                     7   designated for protection do not qualify for protection, that Designating Party must
                     8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                     9          5.2    Manner and Timing of Designations. Except as otherwise provided in
                    10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                    11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                    12   under this Order must be clearly so designated before the material is disclosed or
                    13   produced.
                    14          Designation in conformity with this Order requires:
                    15          (a)    for information in documentary form (e.g., paper or electronic
                    16   documents, but excluding transcripts of depositions or other pretrial or trial
                    17   proceedings), that the Producing Party affix, at a minimum, the legend
                    18   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “ATTORNEY EYES
                    19   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
                    20   protected material. If only a portion or portions of the material on a page qualifies for
                    21   protection, the Producing Party also must clearly identify the protected portion(s)
                    22   (e.g., by making appropriate markings in the margins).
                    23          A Party or Non-Party that makes original documents available for inspection
                    24   need not designate them for protection until after the inspecting Party has indicated
                    25   which documents it would like copied and produced. During the inspection and
                    26   before the designation, all of the material made available for inspection shall be
                    27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                    28   it wants copied and produced, the Producing Party must determine which documents,
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             -6-              [PROPOSED] PROTECTIVE ORDER
                     1   or portions thereof, qualify for protection under this Order. Then, before producing
                     2   the specified documents, the Producing Party must affix the “CONFIDENTIAL
                     3   legend” to each page that contains Protected Material. If only a portion or portions of
                     4   the material on a page qualifies for protection, the Producing Party also must clearly
                     5   identify the protected portion(s) (e.g., by making appropriate markings in the
                     6   margins).
                     7          (b)    for testimony given in depositions that the Designating Party identify the
                     8   Disclosure or Discovery Material on the record, before the close of the deposition.
                     9          (c)    for information produced in some form other than documentary and for
                    10   any other tangible items, that the Producing Party affix in a prominent place on the
                    11   exterior of the container or containers in which the information is stored the legend
                    12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                    13   protection, the Producing Party, to the extent practicable, shall identify the protected
                    14   portion(s).
                    15          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                    16   failure to designate qualified information or items does not, standing alone, waive the
                    17   Designating Party’s right to secure protection under this Order for such material.
                    18   Upon timely correction of a designation, the Receiving Party must make reasonable
                    19   efforts to assure that the material is treated in accordance with the provisions of this
                    20   Order.
                    21          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    22          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                    23   designation of confidentiality at any time that is consistent with the Court’s
                    24   Scheduling Order.
                    25          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                    26   resolution process under Local Rule 37.1, et seq. Any discovery motion must strictly
                    27   comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
                    28          6.3    Burden. The burden of persuasion in any such challenge proceeding
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             -7-             [PROPOSED] PROTECTIVE ORDER
                     1   shall be on the Designating Party. Frivolous challenges, and those made for an
                     2   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
                     3   other parties) may expose the Challenging Party to sanctions. Unless the Designating
                     4   Party has waived or withdrawn the confidentiality designation, all parties shall
                     5   continue to afford the material in question the level of protection to which it is entitled
                     6   under the Producing Party’s designation until the Court rules on the challenge.
                     7          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                     8          7.1 Basic Principles. A Receiving Party may use Protected Material that is
                     9   disclosed or produced by another Party or by a Non-Party in connection with this
                    10   Action only for prosecuting, defending, or attempting to settle this Action. Such
                    11   Protected Material may be disclosed only to the categories of persons and under the
                    12   conditions described in this Order. When the Action has been terminated, a Receiving
                    13   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                    14   Protected Material must be stored and maintained by a Receiving Party at a location
                    15   and in a secure manner that ensures that access is limited to the persons authorized
                    16   under this Order.
                    17          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                    18   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                    19   Receiving     Party    may      disclose   any    information    or    item    designated
                    20   “CONFIDENTIAL” only to:
                    21          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                    22   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                    23   to disclose the information for this Action;
                    24          (b)    the officers, directors, and employees (including House Counsel) of the
                    25   Receiving Party to whom disclosure is reasonably necessary for this Action;
                    26          (c)    Experts (as defined in this Order) of the Receiving Party to whom
                    27   disclosure is reasonably necessary for this Action and who have signed the
                    28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS              -8-              [PROPOSED] PROTECTIVE ORDER
                     1          (d)    the Court and its personnel;
                     2          (e)    court reporters and their staff;
                     3          (f)    professional jury or trial consultants, mock jurors, and Professional
                     4   Vendors to whom disclosure is reasonably necessary for this Action and who have
                     5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     6          (g)    the author or recipient of a document containing the information or a
                     7   custodian or other person who otherwise possessed or knew the information;
                     8          (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                     9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                    10   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                    11   not be permitted to keep any confidential information unless they sign the
                    12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                    13   agreed by the Designating Party or ordered by the Court. Pages of transcribed
                    14   deposition testimony or exhibits to depositions that reveal Protected Material may be
                    15   separately bound by the court reporter and may not be disclosed to anyone except as
                    16   permitted under this Stipulated Protective Order; and
                    17          (i)    any mediator or settlement officer, and their supporting personnel,
                    18   mutually agreed upon by any of the parties engaged in settlement discussions.
                    19          7.3    Disclosure        of   “HIGHLY     CONFIDENTIAL”        or    “HIGHLY
                    20   CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or Items. Unless
                    21   otherwise ordered by the court or permitted in writing by the Designating Party, a
                    22   Receiving Party may disclose any information or item designated “HIGHLY
                    23   CONFIDENTIAL” or “ATTORNEY EYES ONLY” only to:
                    24          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                    25   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                    26   to disclose the information for this Action.
                    27          (b)    Experts (as defined in this Order) of the Receiving Party to whom
                    28   disclosure is reasonably necessary for this Action and who have signed the
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS              -9-           [PROPOSED] PROTECTIVE ORDER
                     1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     2          (c)    the court and its personnel;
                     3          (d)    court reporters and their staff;
                     4          (e)    professional jury or trial consultants, mock jurors, and Professional
                     5   Vendors to whom disclosure is reasonably necessary for this Action and who have
                     6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     7          (f)    the author or recipient of a document containing the information or a
                     8   custodian or other person who otherwise possessed or knew the information; and
                     9          (g)    any mediator or settlement officer, and their supporting personnel,
                    10   mutually agreed upon by any of the parties engaged in settlement discussions.
                    11          Notwithstanding the terms of this section, a designation by Defendants that
                    12   certain materials are “HIGHLY CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                    13   – ATTORNEY’S EYES ONLY” shall not preclude Plaintiff’s attorney from
                    14   disclosing to an officer of Plaintiff with settlement authority the total revenue and
                    15   gross profits of a defendant as set forth in such material, so long as Plaintiff’s attorney
                    16   does not disclose the designated document itself. This section shall also not preclude
                    17   Plaintiff’s attorney from disclosing to an officer of Plaintiff with settlement authority
                    18   the names of any parties identified in materials designated as “HIGHLY
                    19   CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
                    20   ONLY” and not otherwise disclosed in this Action who distributed product which is
                    21   alleged to infringe Plaintiff’s alleged copyright.
                    22          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                    23   PRODUCED IN OTHER LITIGATION
                    24          If a Party is served with a subpoena or a court order issued in other litigation
                    25   that compels disclosure of any information or items designated in this Action as
                    26   “CONFIDENTIAL,” that Party must:
                    27          (a)    promptly notify in writing the Designating Party. Such notification shall
                    28   include a copy of the subpoena or court order;
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             - 10 -            [PROPOSED] PROTECTIVE ORDER
                     1          (b)     promptly notify in writing the party who caused the subpoena or order
                     2   to issue in the other litigation that some or all of the material covered by the subpoena
                     3   or order is subject to this Protective Order. Such notification shall include a copy of
                     4   this Stipulated Protective Order; and
                     5          (c)     cooperate with respect to all reasonable procedures sought to be pursued
                     6   by the Designating Party whose Protected Material may be affected.
                     7          If the Designating Party timely seeks a protective order, the Party served with
                     8   the subpoena or court order shall not produce any information designated in this
                     9   action as “CONFIDENTIAL” before a determination by the court from which the
                    10   subpoena or order issued, unless the Party has obtained the Designating Party’s
                    11   permission. The Designating Party shall bear the burden and expense of seeking
                    12   protection in that court of its confidential material and nothing in these provisions
                    13   should be construed as authorizing or encouraging a Receiving Party in this Action
                    14   to disobey a lawful directive from another court.
                    15          9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    16   PRODUCED IN THIS LITIGATION
                    17          (a)     The terms of this Order are applicable to information produced by a
                    18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                    19   produced by Non-Parties in connection with this litigation is protected by the
                    20   remedies and relief provided by this Order. Nothing in these provisions should be
                    21   construed as prohibiting a Non-Party from seeking additional protections.
                    22          (b)     In the event that a Party is required, by a valid discovery request, to
                    23   produce a NonParty’s confidential information in its possession, and the Party is
                    24   subject to an agreement with the Non-Party not to produce the Non-Party’s
                    25   confidential information, then the Party shall:
                    26          (1)     promptly notify in writing the Requesting Party and the Non-Party that
                    27   some or all of the information requested is subject to a confidentiality agreement with
                    28   a Non-Party;
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS             - 11 -           [PROPOSED] PROTECTIVE ORDER
                     1          (2)    promptly provide the Non-Party with a copy of the Stipulated Protective
                     2   Order in this Action, the relevant discovery request(s), and a reasonably specific
                     3   description of the information requested; and
                     4          (3)    make the information requested available for inspection by the Non-
                     5   Party, if requested.
                     6          (c)    If the Non-Party fails to seek a protective order from this Court within
                     7   14 days of receiving the notice and accompanying information, the Receiving Party
                     8   may produce the NonParty’s confidential information responsive to the discovery
                     9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                    10   not produce any information in its possession or control that is subject to the
                    11   confidentiality agreement with the Non-Party before a determination by the Court.
                    12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                    13   of seeking protection in this Court of its Protected Material.
                    14          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    15          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    16   Protected Material to any person or in any circumstance not authorized under this
                    17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                    18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                    19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                    20   persons to whom unauthorized disclosures were made of all the terms of this Order,
                    21   and (d) request such person or persons to execute the “Acknowledgment and
                    22   Agreement to Be Bound” that is attached hereto as Exhibit A.
                    23          11.    INADVERTENT          PRODUCTION            OF      PRIVILEGED        OR
                    24   OTHERWISE PROTECTED MATERIAL
                    25          When a Producing Party gives notice to Receiving Parties that certain
                    26   inadvertently produced material is subject to a claim of privilege or other protection,
                    27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS            - 12 -           [PROPOSED] PROTECTIVE ORDER
                     1   may be established in an e-discovery order that provides for production without prior
                     2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                     3   parties reach an agreement on the effect of disclosure of a communication or
                     4   information covered by the attorney-client privilege or work product protection, the
                     5   parties may incorporate their agreement in the stipulated protective order submitted
                     6   to the Court.
                     7          12.      MISCELLANEOUS
                     8          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                     9   person to seek its modification by the Court in the future.
                    10          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                    11   Protective Order, no Party waives any right it otherwise would have to object to
                    12   disclosing or producing any information or item on any ground not addressed in this
                    13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                    14   ground to use in evidence of any of the material covered by this Protective Order.
                    15          12.3 Filing Protected Material. A Party that seeks to file under seal any
                    16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                    17   only be filed under seal pursuant to a court order authorizing the sealing of the
                    18   specific Protected Material at issue; good cause must be shown in the request to file
                    19   under seal. If a Party’s request to file Protected Material under seal is denied by the
                    20   Court, then the Receiving Party may file the information in the public record unless
                    21   otherwise instructed by the Court.
                    22          13.      FINAL DISPOSITION
                    23          After the final disposition of this Action, within 60 days of a written request
                    24   by the Designating Party, each Receiving Party must return all Protected Material to
                    25   the Producing Party or destroy such material. As used in this subdivision, “all
                    26   Protected Material” includes all copies, abstracts, compilations, summaries, and any
                    27   other format reproducing or capturing any of the Protected Material. Whether the
                    28   Protected Material is returned or destroyed, the Receiving Party must submit a written
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS           - 13 -           [PROPOSED] PROTECTIVE ORDER
                     1   certification to the Producing Party (and, if not the same person or entity, to the
                     2   Designating Party) by the 60 day deadline that (1) identifies (by category, where
                     3   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                     4   that the Receiving Party has not retained any copies, abstracts, compilations,
                     5   summaries or any other format reproducing or capturing any of the Protected
                     6   Material. Notwithstanding this provision, counsel are entitled to retain an archival
                     7   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                     8   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                     9   work product, and consultant and expert work product, even if such materials contain
                    10   Protected Material. Any such archival copies that contain or constitute Protected
                    11   Material remain subject to this Protective Order as set forth in Section 4
                    12   (DURATION).
                    13          14. Any violation of this Order may be punished by any and all appropriate
                    14   measures including, without limitation, contempt proceedings and/or monetary
                    15   sanctions.
                    16
                    17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    18
                    19
                    20    Dated: 2/14/19
                                                                 By:      ____________/S/_____________
                    21                                                    The Honorable Suzanne H. Segal
                    22                                                    United States Magistrate Judge

                    23
                    24
                    25
                    26
                    27
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS           - 14 -           [PROPOSED] PROTECTIVE ORDER
                     1                                          EXHIBIT A
                     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                     3          I, _____________________________ [print or type full name], of
                     4   _________________ [print or type full address], declare under penalty of perjury that
                     5   I have read in its entirety and understand the Stipulated Protective Order that was
                     6   issued by the United States District Court for the Central District of California in the
                     7   case of Klauber Brothers, Inc. v. Zara USA, Inc., et al. Case No. 2:18-cv-06705-
                     8   FMO-SS. I agree to comply with and to be bound by all the terms of this Stipulated
                     9   Protective Order and I understand and acknowledge that failure to so comply could
                    10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                    11   that I will not disclose in any manner any information or item that is subject to this
                    12   Stipulated Protective Order to any person or entity except in strict compliance with
                    13   the provisions of this Order.
                    14          I further agree to submit to the jurisdiction of the United States District Court
                    15   for the Central District of California for the purpose of enforcing the terms of this
                    16   Stipulated Protective Order, even if such enforcement proceedings occur after
                    17   termination          of         this     action.        I         hereby        appoint
                    18   _____________________________________ [print or type full name] of
                    19   _______________________________________ [print or type full address and
                    20   telephone number] as my California agent for service of process in connection with
                    21   this action or any proceedings related to enforcement of this Stipulated Protective
                    22   Order. Date: ______________________________________
                    23   City and State where sworn and signed: _________________________________
                    24
                    25   Printed name: _______________________________
                         Signature: __________________________________
                    26
                    27
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                         CASE NO. 2:18-cv-06705 FMO-SS            - 15 -             [PROPOSED] PROTECTIVE ORDER
